Stolz, Judge.
" 'As a general rule, a servant in going to and from his work in an autombile acts only for his own purposes and not for those of his employer, and consequently the employer is not to be held to be liable for an injury occasioned while the servant is en route to or from his work. . .’ ” Stewart v. Roberts, 132 Ga. App. 700, 701 (209 SE2d 119) and cits.; Elam v. Ins. Co. of N. A., 134 Ga. App. 169 (213 SE2d 546).
In the present actions by the occupants of an automobile against two taxicab companies d/b/a Courtesy Cab and their employee-cab driver, for damages for injuries sustained in an automobile-taxicab collision allegedly caused by the defendant cab driver’s negligence, *849the trial judge properly granted summary judgment in favor of the defendant employers where the showing was that the defendant was an employee of the defendant companies; that the taxicab was owned by the defendant companies, but was being purchased by the defendant driver; that the defendant driver was on her way to work, i.e., to gas up, turn in her fare money and pick up a work sheet on which to list her fares, at the time of the collision; that there was no certain required time to turn in her fare money; that the employer cab companies neither exercised any control over the use of the cab nor required the driver to work any certain hours, or even to work at all (she worked only at her own convenience); that she worked from point to point, e.g., from hotel to airport; that she normally did not use the radio in the cab and/or the cab dispatcher; and that she never picked up fares or carried passengers on her way to work and had none in her cab at the time of the collision. The discrepancies, if any, between the defendant driver’s two depositions, taken eight months apart, were minor and not material to the issue of the scope of employment.
Argued May 3, 1976
Decided June 8, 1976.
Harrison, Childs & Foster, David R. Autry, for appellants.
Powell, Goldstein, Frazer & Murphy, E. A. Simpson, Jr., Robert M. Travis, for appellees.

Judgment affirmed.


Bell, C.J., and Clark, J., concur.